Order entered February 13, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01327-CV

                                 JOSEPH COBB, Appellant

                                              V.

                   RONALD HANSEN AND LISA HANSEN, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06461

                                          ORDER
       Before the Court is appellant’s February 11, 2020 motion for a fourteen-day extension of

time to file his opening brief. We GRANT the motion. Appellant’s opening brief shall be filed

by February 29, 2020.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE